Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered May 5, 2005. The order denied the cross motion of third-party defendant Frontier Alkali Corp., doing business as Frontier Supply & Equipment, renamed Gary H., Inc., for summary judgment on its indemnification claim against third-party plaintiff Alliance Laundry Systems, LLC.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on August 25 and 30, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present — Scudder, J.P., Kehoe, Gorski, Smith and Pine, JJ.